DETAILED ACTION
This action is in reply to papers filed 2/9/2021.  Claims 1-2, 9, 12, 16, 29 and 67 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180320153, Published 5/3/2018.

                                                       Withdrawn Claim Objection(s)
The objections to claims 1 and 16 are withdrawn in view of Applicant’s amendments to each of said claim. 

                                                       Withdrawn Claim Rejection(s)
The 112 (a) new matter rejection of claim 2 is withdrawn in view of Applicant’s persuasive arguments. Particularly, acknowledgment is made of Applicant’s citation of Δ8 Pseudomonas in Table 2. As such, the rejection is withdrawn. 
The 112 (d) rejection of claim 2 is withdrawn in view of Applicant’s persuasive arguments. Particularly, acknowledgment is made of Applicant’s citation of Δ8 Pseudomonas in Table 2. As such, the rejection is withdrawn. 
The 103 (a) rejection of claims 1, 2, 9, 12, 16, 29 and 67 as being unpatentable over Jin et al. (PgPub US20120021517A1) in view of Yang et al. (J Bacteriol. 2007 Apr; 189(7): 2599–2609), O’Loughlin et al. (PNAS October 29, 2013 110 (44) 17981-17986) and Beattie et al. (Stem Cells. 2005 Apr;23(4):489-95.) is withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 
Claim 1 recites, inter alia, “wherein the bacterium also is deficient for (a) one or more genes selected from the group consisting of: xcpQ, lasR-I, and rhlR-1 or (b) or ndk…” This recitation is interpreted as the bacterium is deficient for one or more of the genes listed in (a) OR the gene listed in b (ndk). This is because the phrase “one or more” is associated with the genes listed in element (a), as the phrase is recited after (a). Simply put, the Examiner is not interpreting the phrase ‘one or more’ to include ndk. 

    PNG
    media_image1.png
    120
    915
    media_image1.png
    Greyscale


At issue here is that, as argued by Applicant, Δ8 Pseudomonas bacterium is a  P. aeruginosa strain that is deleted for exoS, exoT, exoY, ndk, xcpQ, lasR-I, rhlR-I and popN genes.
Claim 2 fails to further limit claim 1 because claim 1 does not embrace a scope in which the genes of both (a) AND (b) are deleted- a requirement for the Δ8 Pseudomonas bacterium recited in claim 2. Examiner suggests Applicant amend the claim such that the phrase ‘one or more genes’ is recited prior to (a). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim interpretation: Per Table 2 of the instant specification, a Δ8 Pseudomonas bacterium is a  P. aeruginosa strain that is deleted for exoS, exoT, exoY, ndk, xcpQ, lasR-I, rhlR-I and popN genes. In the interest of compact prosecution, Examiner is interpreting claim 2 as being a proper dependent claim (see above). 


Claims 1, 2, 9, 12, 16, 29 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (PgPub US20120021517A1, Published 1/26/2012, previously cited) in view of Neeld et al. (Microbiology (Reading). 2014 Jul (E-pub April 3 2014); 160(Pt 7): 1417–1426., previously cited in office action mailed 8/13/2020) and Beattie et al. (Stem Cells. 2005 Apr; 23(4):489-95, previously cited).   

Regarding claim 1(i), and claim 16,in-part, Jin et al. is drawn to a method of delivering one or more nuclear proteins into one or more isolated human embryonic stem cells (as in claim 1 (iv), claim 29 and claim 67) (Pg. 1 ,para. 12), comprising: incubating the stem cells (note that incubation of stem cells inherently comprises cell culture media, as in claim 1 (iii)) with a P. aeruginosa (as in claim 9) bacteria deletion mutant lacking genes encoding ExoS, ExoT, and ExoY proteins (Pg. 8, para. 104), said deletion mutant comprising a plasmid comprising nucleic acid sequences encoding one or more fusion proteins, wherein each nucleic acid sequence comprises a nucleic acid sequence encoding a nuclear protein fused to a nucleic acid sequence encoding the N-terminus of an ExoS4 protein (as in claim 12) (Pg. 5, para. 77-78); and incubating the isolated infected stem cells for a period of time sufficient to deliver the one or claim 1(i) and claim 16) (see Jin at claim 16). Jin contemplates use of the transfected cells in cell transplantation (Pg. 2, para. 13). Examiner would further like to note that implicit in Jin’s teaching of delivery is a composition, comprising elements (i(in-part)), (iii) and (iv)).
However, Jin et al. fails to teach the P. aeruginosa bacteria is also deficient in popN gene (as further in claim 1(i)) and claim 16) and one or more of xcpQ, lasR-1, rhlR-1 (as further in claim 1(i)(a)) and claim 16 (a)) or ndk (as further in claim 1(i)(b) and claim 16 (b)). Additionally, Jin fails to teach the bacterium is a Δ8 Pseudomonas bacterium (as in claim 2).
Before the effective filing date of the claimed invention, Neeld et al. taught Pseudomonas aeruginosa is a Gram-negative opportunistic human pathogen possessing a type III secretion system (T3SS) which injects toxic effector proteins into mammalian host cells. In an effort to reduce its’ toxicity, Neeld teaches strain PAK-JΔ8 which comprises a deletion in the three type III effectors (exoS, exoT & exoY) and the negative regulator of T3SS (popN) (as further in claim 1(i)) and claim 16), as well as further deletions of the type II secretion system (xcpQ), quorum sensing (lasR-1 and rhlR-1) (as in claim 1(i)(a) and claim 16(a)) along with an ndk deletion (as in claim 1(i)(b), claim 16(b) and as in claim 2). In an adherence assay, Neeld observed that, compared to the PAK-JΔ7- which comprises all of the deletions of the PAK-JΔ8 strain except ndk, incubation of HeLa mammalian cells with PAK-JΔ7 at an m.o.i. of 100 for 5 h resulted in a 75 % reduction in the number of adhered cells compared with the uninfected control. However, incubation with PAK-JΔ8 resulted in only a 25 % decrease in adhered cells. 
However, none of Jin et al. or Neeld et al. teach the composition comprises Activin-A growth factor (as in claim 1 (ii) and as further in claim 16).
Prior to the time of the claimed invention, Beattie et al. found that hESCs grown on laminin in the presence of activin A (as in claim 1(ii) and as in claim 16), nicotinamide (NIC), and keratinocyte growth factor (KGF) remain undifferentiated during continuous growth over 20 passages (Pg. 489, Col. 2, last sentence).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the  
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Jin et al, wherein Jin teaches a method of delivering nuclear proteins into isolated human embryonic stem cells, said method comprising incubating the stem cells with a P. aeruginosa mutant lacking genes encoding ExoS, ExoT, and ExoY proteins, with the teachings of Neeld et al., wherein Neeld teaches incubation of mammalian cells with a P. aeruginosa mutant lacking genes encoding ExoS, ExoT, ExoY, popN, xcpQ, lasR-1, rhlR-1 and ndk proteins was less toxic to the mammalian cells than incubation of the same mammalian cells with a P. aeruginosa mutant lacking genes encoding ExoS, ExoT, ExoY, popN, xcpQ, lasR-I and rhlR-I. That is, the skilled artisan would have found it prima facie obvious to further delete the popN, xcpQ, lasR-1, rhlR-1 and ndk genes from the P. aeruginosa mutant of Jin et al. because Neeld observed reduced toxicity to host cells when- in addition to ExoS, ExoT, ExoY- popN, xcpQ, lasR-I, rhlR-I and ndk genes were deleted.  One of skill in the art would have been motivated to make such a modification because Jin contemplated eliminating toxicity towards the host cell (see Jin at Pg. 2, para. 19).   Moreover, for the step of incubation, the inclusion of Activin A in the culture media would have been prima facie obvious given Beattie’s teaching of the role of Activin A in maintaining pluripotency.  
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

                                             Applicant’s Arguments/Response to Arguments
Examiner’s Comment: In order to practice compact prosecution, arguments made by Applicant are addressed below.

Applicant argues: The law is clear that when the prior art teaches away from combining certain known elements, discovery of successful means of combining them is more likely to be nonobvious. Applicant respectfully submits that the combination of cited references is not sufficient to establish a prima facie case of obviousness with respect to the amended claims because Beattie et al. teach away from addition of Activin A to culture media during stem cell differentiation. According to the Examiner, Beattie et al. describe that ""hESCs grown on laminin in the presence of activin A, nicotinamide (NIC), and keratinocyte growth factor (KGF) remain undifferentiated during continuous growth over 20 passages". Beattie et al. further disclose that "[r]emoval of activin from the growth medium resulted in the rapid change in cell morphology to a differentiated phenotype".  Thus, a person of ordinary skill in the art would have understood that Beattie et al. disclose addition of activin A (and other components) to culture media for the purpose of keeping cells in an undifferentiated state during passage. 
The instant specification, on the other hand, teaches that "[t]he disclosure is based, in part, on the recognition that Activin A, which signals through many of the same downstream pathways as Nodal, shows an additive effect on stem cell differentiation promoted by T3SS delivery of Gata4, Mef2c and Tbx5". Example 2 of the specification provides experimental data 
Based upon the disclosure of Beattie et al., a person of ordinary skill in the art would not have had any reason to add Activin A to the culture media described by Jin, which aims to differentiate stem cells in vitro using modified Pseudomonas bacteria, because Beattie et al. disclose that Activin A inhibits stem cell differentiation. For at least this reason, the combination of Jin et al., Yang et al., O'Loughlin et al., and Beattie et al. is not sufficient to establish a prima facie case of obviousness with respect to the amended claims. Moreover, in view of the "teaching away" of Beattie with respect to Activin A, a person of ordinary skill in the art would have found the additive effect of Activin A and certain transcription factors (e.g., GMT) on stem cell differentiation described in the specification to be surprising and unexpected. The amended claims are not obvious over the combination of cited references.

In Response: Applicant’s arguments have been fully considered, but are not found persuasive.  Particularly, Applicant’s argument that Example 2 of the instant specification, when compared to Beattie, provides contradictory teachings was not found persuasive. As noted by Applicant and as taught explicitly in Example 2 “… Activin A shows an additive effect on the GMT injection-mediated promotion of ESC-CMs differentiation.” Examiner’s emphasis. The claims do not require GMT.  On the contrary, both independent claim 1 and claim 16 recite, inter alia, “…wherein the heterologous protein is a transcription factor selected from the group A transcription factor is selected from one of Gata4, Mef2c, and Tbx5. Notably, the limitation does not even recite the common ‘one or more’ language which would allow for the selection of all three transcription factors- a selection in which Applicant’s ‘unexpected result’ relies on. To put it another way, based on Applicant’s own arguments and the specification, there is no ‘”additive effect” of Activin A without GMT. GMT is not required by the claims.  Per MPEP 716.02 (d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." Examiner’s emphasis. In this regard, the evidence of nonobviousness in not commensurate in scope with the claims because the claims, unlike the example cited by Applicant, do not require GMT. Furthermore, Examiner disagrees with Applicant’s conclusory statement that “….the instant specification discloses that addition of Activin A promotes differentiation of stem cells in the context of T3SS delivery of transcription factors.” This is because, per Example 2 of the instant specification, Activin A promotes differentiation of stem cells in the context of T3SS delivery of transcription factors when those transcription factors consists of Gata4, Mef2c and Tbx5. Again, the claims do not require Gata4, Mef2c and Tbx5.
Additionally, Examiner does not agree with Applicant’s statement that a person of ordinary skill in the art would not have had any reason to add Activin A to the culture media described by Jin. As noted in the previous office action (and as copied here), one of ordinary skill in the art would have found it prima facie obvious to include Activin A in the composition for delivery of Jin, Yang and O’Loughlin because Beattie observed that the presence of Activin inter alia, maintained pluripotency of human embryonic stem cells. Given the fact that Jin contemplated pluripotent stem cell transplantation, one of skill in the art would have been motivated to include factors that maintained the pluripotency of the embryonic stem cells of the composition prior to transplantation.  
Moreover, and with specific regards to Applicant’s statement that “Jin aim[ed] to differentiate stem cells in vitro using modified Pseudomonas bacteria”, Applicant’s characterization is incorrect. At the outset, the title of Jin reveals the objective: “Bacterial Mediated Delivery of Nuclear Protein Into Pluripotent and Differentiated Cells.” Examiner’s emphasis. To this point, at paragraph 33, Jin teaches “The T3SS of the P. aeruginosa mutant described herein has effectively delivered transcriptional factors such as Oct4 or padx1 into eukaryotic cells and embryonic stem (ES) cells. …….The invention thus provides a route to reprogramming already differentiated eukaryotic cells to ES-like cell populations or from pluripotent stem cells (ES or iPSC) into lineage specific cell population.” Here, Jin teaches both a differentiation of stem cells into lineage specific cell populations and a reprogramming (i.e. dedifferentiation) of differentiated cells into pluripotent-like stem cells (i.e. induced pluripotent stem cells). To wit, claim 1 of Jin is drawn to a method of delivering one or more proteins into a cell, comprising: incubating a cell with a Pseudomonas deletion mutant harboring one or more proteins; collecting the cells; and sorting the cells to isolate and quantify a subpopulation expressing the one or more proteins. Claim 3 is drawn to the method of claim 1 wherein the Pseudomonas is P. aeruginosa. Claim 4 is drawn to the method of claim 3 wherein the P. aeruginosa is deletion mutant PAKΔSTY or PAKΔexoSTYΔ pop. Claim 11 is drawn to the method of claim 4 wherein differentiated cells are induced to pluripotent stem (iPS) cells, comprising:

Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	
/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632